   Case 4:19-cv-00222-A Document 22 Filed 07/29/19                    Page 1 of 21DISTRICT
                                                                              U.S.   PageID   431
                                                                                           COURT
                                                                           NORTllllRN DISTRICT OF TllXAS
                                                                                     FILED
                        IN THE UNITED STATES DISTRIC COUIT
                             NORTHERN DISTRICT OF TEX S                           JUL 2 9 2019
                                 FORT WORTH DIVISION

                                                                            CLllRK. U.S. DISTRICT COURT
NORTH PRESIDIO, LLC,                               §                           B~·~~~D~cp~u~ty,..-~~
                                                   §
                Plaintiff,                         §
                                                   §
vs.                                                §    NO. 4:19-CV-222-A
                                                   §
LOWE'S HOME CENTERS, LLC,                          §
                                                   §
                Defendant.                         §


                                     MEMORANDUM OPINION
                                             and
                                            ORDER

        Came on for consideration the motion of defendant, Lowe's

Home Centers, LLC, to dismiss. The court, having considered the

motion, the response of plaintiff, North Presidio, LLC, the

reply, and the applicable authorities, finds that the motion

should be granted.

                                                  I.

                                            Background

        Plaintiff initiated this action by the filing of its

original petition in the 153rd Judicial District Court of Tarrant
                              1
County, Texas. Doc.               1 at Ex. A-2. Defendant removed this action

to this court by notice of removal filed March 18, 2019. Doc. 1.

On April 18, 2019, the court ordered the parties to replead and

drew plaintiff's attention specifically to the pleading


        'The "Doc. _ " references arc to the numbers assigned to the referenced items on the docket in
this Case No. 4:19-CV-222-A.
 Case 4:19-cv-00222-A Document 22 Filed 07/29/19   Page 2 of 21 PageID 432


requirements of Rules S(a) and 9(b) of the Federal Rules of Civil

Procedure. Doc. 11 at 2 n.2. Plaintiff then filed an amended

complaint on May 6, 2019, doc. 14, in which it alleged:

     Plaintiff owns property and intends to develop it into a

large mixed-use development. See id. at 2,         , 4. Plaintiff

initially bought the property, in large part, due to information

from defendant's broker that it was interested in being an anchor

tenant. Id. at , 6. Plaintiff negotiated to lease part of the

property (the "Lowe's Tract") to defendant on which a Lowe's

store would be developed. Id. Much of plaintiff's planning and

design of the development was centered around the contemplated

store. Id. at 3, , 6. As a result of the negotiations, plaintiff

and defendant entered into an Agreement to Enter into Ground

Lease dated June 23, 2017    (the "Agreement•). Id. a t , 8. Pursuant

to the Agreement, defendant agreed to enter into a ground lease

(the "Lease") for the Lowe's Tract upon certain conditions being

met, including plaintiff's securing of certain governmental

approvals, satisfactory inspections, and delivery of acceptable

title and survey. Id. at ,    9. All of those conditions were met.

Id. at 7, , 18. The Agreement also contemplated that the parties

would enter into an Easements, Covenants, Conditions and

Restrictions   ("ECCR") agreement and a Site Development Agreement

("SDA"), pursuant to which plaintiff would perform site work on


                                    2
     Case 4:19-cv-00222-A Document 22 Filed 07/29/19                    Page 3 of 21 PageID 433


the Lowe's Tract. Id. at 3-4, ,                      9. The Agreement also provides

that plaintiff agreed to comply with defendant's development

criteria for any work done prior to closing and the SDA's

execution, and defendant gave those criteria to plaintiff. Id. at

4,    ~I   10. In addition,          the Agreement states that the SDA would

require defendant to reimburse plaintiff for its share of the

                                                          2
project costs up to $4,320,000. Id.

           Plaintiff spent considerable funds and resources to ensure

that the property was developed according to defendant's

development criteria. Id. at , 11. The parties communicated

weekly about the site development work, and during those

communications, plaintiff regularly asked defendant to confirm

that the work was being done according to its requirements. Id.

at 5,      , 12. During a number of those conversations, defendant

affirmed that it assented to the terms of the SDA, drafts of

which were being exchanged. Id. Based upon defendant's

frequently-stated intention to consummate the Agreement and enter

into the Lease, ECCR, and SDA, plaintiff spent substantial funds

and resources to develop the property in a way that would

accommodate the contemplated work on the Lowe's Tract and entered

into leases with other tenants,                      including two that were



         'Specifically, the Agreement states that defendant has no obligation to close on the Lease unless
the parties agreed by the closing date to an SDA that, among other things, required defendant to
reimburse plaintiff for the above-mentioned costs. & at App. 008, § 7(b ).

                                                    3
  Case 4:19-cv-00222-A Document 22 Filed 07/29/19                        Page 4 of 21 PageID 434


conditioned upon defendant becoming a tenant in the development.

Id. at 5-6, , 12.

        On August 3, 2018, plaintiff sent defendant final versions

of the Lease, ECCR, and SDA for execution. Id. at 6, , 13. In an

email dated August 2018 and sent September 6,                                2018, defendant

told plaintiff that it did not intend to move forward with the

closing of the Lease. See id. at 6,                          , 14. 3 The email referenced a

conversation the previous day between "Mr. Stoner" and "Mr. De la

Vega," plaintiff's principal, in which "Mr. Stoner" told "Mr. De

la Vega" that defendant was not moving forward due to "change in

leadership." Id. Defendant ignored plaintiff's request for

reimbursement for certain site work and refused to agree to the

release of defendant's $50,000 earnest money deposit. 4 Id. at 6,

, 15.

                                            * * * * * * *
        Plaintiff brought four causes of action against defendant,

which the court is simplifying as follows:

        Count One is a breach of contract claim based on plaintiff's

allegation that defendant breached the Agreement by refusing to



        3
          The court is assuming that plaintifrs mentions of a "letter from Mr. Stoner ... dated 'August
    , 20 18'" and a "September 6, 2018 email," doc. 14 at 6, 11 14, are both referring to the notification
from defendant to plaintiff mentioned in the first sentence of that paragraph.

        4
         The Agreement required defendant to deposit $50,000 with Federal National Title Insurance
Company ("Federal") as earnest money to bind the Agreement and provided that if defendant defaulted
under the Agreement, Federal may deliver the deposit to plaintiff. Doc. I 6 at App. 002, § 3.

                                                      4
 Case 4:19-cv-00222-A Document 22 Filed 07/29/19       Page 5 of 21 PageID 435


enter into the Lease, ECCR, and SDA. Id. at 7,             ~   20. Plaintiff

alleged that it incurred over $6 million in damages from

defendant's breach. Id. Plaintiff brought the following three

claims in the alternative in case the court did not find the SDA

to be binding.

        Count Two is a quantum meruit claim based on plaintiff's

allegation that it performed site work for defendant, and

defendant accepted, used, and enjoyed the site work and was

reasonably notified that plaintiff expected compensation for it.

Id. at 8-9,    ~   26.

        Count Three is a promissory estoppel claim based on

plaintiff's allegation that it detrimentally relied on

defendant's promise to reimburse it for the site work. Id. at 9,

~ 29.

        Count Four is a fraud by non-disclosure claim based on

plaintiff's allegation that defendant failed to disclose that it

would not proceed with opening the planned Lowe's store, despite

having a duty to do so, to induce plaintiff to perform the site

work. Id. at 10      ~   33.

                                        II.

                               Grounds of the Motion

        Defendant moved to dismiss plaintiff's breach of contract

claim for failure to state a claim upon which relief can be


                                         5
   Case 4:19-cv-00222-A Document 22 Filed 07/29/19                        Page 6 of 21 PageID 436


granted to the extent plaintiff seeks damages in excess of

$50,000 plus accrued interest. 5 Defendant also moved to dismiss

plaintiff's quantum meruit, promissory estoppel, and fraud claims

for failure to state a claim upon which relief can be granted.

                                                    III.

                                                Analysis

A.      Pleading Standards

        Rule 8 (a) (2) of the Federal Rules of Civil Procedure

provides, in a general way, the applicable standard of pleading.

It requires that a complaint contain "a short and plain statement

of the claim showing that the pleader is entitled to relief,"

Fed. R. civ. P. 8(a)(2),                  "in order to give the defendant fair

notice of what the claim is and the grounds upon which it rests,•

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)                                       (internal

quotation marks and ellipsis omitted) .                             Although a complaint need

not contain detailed factual allegations, the "showing"

contemplated by Rule 8 requires the plaintiff to do more than

simply allege legal conclusions or recite the elements of a cause

of action.          Id. at 555 & n.3.               Thus, while a court must accept

all of the factual allegations in the complaint as true, it need

not credit bare legal conclusions that are unsupported by any


        5
         lt is apparent from the motion to dismiss that defendant is not moving to dismiss plaintiffs
entire breach of contract claim but is only seeking to limit plaintiff's damages. See, e.g., doc. 15 at 4 &
12-14.

                                                      6
 Case 4:19-cv-00222-A Document 22 Filed 07/29/19   Page 7 of 21 PageID 437


factual underpinnings.     See Ashcroft v. Igbal, 556 U.S. 662,         679

(2009)    ("While legal conclusions can provide the framework of a

complaint, they must be supported by factual allegations.")

     Moreover, to survive a motion to dismiss for failure to

state a claim, the facts pleaded must allow the court to infer

that the plaintiff's right to relief is plausible.           Id.   To

allege a plausible right to relief, the facts pleaded must

suggest liability; allegations that are merely consistent with

unlawful conduct are insufficient.       Twombly,   550 U.S. at 566-69.

"Determining whether a complaint states a plausible claim for

relief .       [is] a context-specific task that requires the

reviewing court to draw on its judicial experience and common

sense.•    Iqbal, 556 U.S. at 679.

     Rule 9(b) of the Federal Rules of Civil Procedure sets forth

a heightened pleading standard for fraud claims. The plaintiff

must "plead enough facts to illustrate the 'who, what, when,

where, and how' of the alleged fraud." Carroll v. Fort James

Corp., 470 F.3d 1171, 1174     (5th Cir. 2006). "In cases concerning

fraudulent misrepresentation and omission of facts,         Rule 9(b)

typically requires the claimant to plead the type of facts

omitted, the place in which the omissions should have appeared,

and the way in which the omitted facts made the representations

misleading." Id. The plaintiff may plead fraud on information and


                                     7
     Case 4:19-cv-00222-A Document 22 Filed 07/29/19                     Page 8 of 21 PageID 438


belief when the facts relating to the alleged fraud are

peculiarly within the defendant's knowledge, but "the complaint

must set forth a factual basis for such belief." United States ex

rel. Thompson v. Columbia/HCA Healthcare Corp., 125 F.3d 899, 903

 (5th Cir. 1997).

B.      No Plausible Claim for Breach of Contract Damages in Excess
        of $50,000 Plus Accrued Interest Has Been Alleged

        Defendant's motion to dismiss plaintiff's breach of contract

claim to the extent it seeks more than $50,000 plus accrued

interest is based on Section 13(b) of the Agreement, which

states:

        IF THE [LEASE] IS NOT CONSUMMATED ON ACCOUNT OF
         [DEFENDANT'S] DEFAULT HEREUNDER, [PLAINTIFF] SHALL BE
        ENTITLED, AS ITS SOLE AND EXCLUSIVE REMEDY HEREUNDER,
        TO RECEIPT OF THE DEPOSIT, TOGETHER WITH ALL INTEREST
        EARNED THEREON, AS FULL AND COMPLETE LIQUIDATED DAMAGES
        FOR SUCH DEFAULT OF [DEFENDANT]        . THE RIGHT TO
        RETAIN SUCH SUMS AS FULL LIQUIDATED DAMAGES IS
         [PLAINTIFF'S] SOLE AND EXCLUSIVE REMEDY IN THE EVENT OF
        DEFAULT OR FAILURE TO PERFORM HEREUNDER BY [DEFENDANT] ,
        AND [PLAINTIFF] HEREBY WAIVES AND RELEASES ANY RIGHT TO
        (AND HEREBY COVENANTS THAT IT SHALL NOT) SUE
         [DEFENDANT] AS TO ANY CLAIMS, INJURY OR LOSS ARISING
        FROM OR IN CONNECTION WITH THIS AGREEMENT .     . TO
        RECOVER ANY DAMAGES IN EXCESS OF SUCH SUMS.

Doc. 16 at App. 016,               §   13(b) . 6 The default described in that

section is exactly what plaintiff accused defendant of, and



        'Defendant filed the Agreement as an exhibit to its motion to dismiss. Doc. 16. The Agreement
forms the basis of plaintiffs claims, and plaintiff refers to it throughout its amended complaint, making it
apprnpriate for the court to consider the Agreement in ruling on the motion to dismiss. See Collins v.
Mmgan Stanley Dean Witter, 224 F.3d 496, 498-99 (5th Cir. 2000).

                                                     8
     Case 4:19-cv-00222-A Document 22 Filed 07/29/19                      Page 9 of 21 PageID 439


plaintiff never alleged that the provision is unenforceable.                                            In

 fact,     in its amended complaint, plaintiff asked the court to

 •tak[e] into account both damage limit caps," including the limit

of $50,000 plus accrued interest. Doc. 14 at 8, '23. The plain

language of§ 13(b) bars plaintiff from seeking more than $50,000

plus accrued interest from the alleged breach. 7

          In the brief supporting its response, plaintiff advanced two

principal arguments as to why that section should not limit its

damages. First, it argued that a contractual limitation of

liability is an affirmative defense under Texas law. Doc. 18 at

8,    '   17. Assuming that is true, the court may dismiss a claim •if

a successful affirmative defense appears clearly on the face of

the pleadings." Clark v. Amoco Prod. Co., 794 F.2d 967,                                        970    (5th

Cir. 1986); see also Thompson v. Deutsche Bank Nat'l Trust Co,

775 F.3d 298, 302              (5th Cir. 2014).            '" [D]ocuments that a defendant

attaches to a motion to dismiss are considered part of the

pleadings if they are referred to in the plaintiff's complaint

and are central to her claim.'" Collins v. Morgan Stanley Dean

Witter, 224 F.3d 496, 498-99 (5th Cir. 2000)                                (quoting Venture

Assoc. Corp. v. Zenith Data Sys. Corp.,                            987 F.2d 429, 431 (7th



         'Defendant argued that§ 13(b) is a limitation of liability, rather than a liquidated damages
clause. Doc. 16 at 6. Nonetheless, it is unnecessary to categorize§ 13(b) because, in either case,
plaintiffs damages for defendant's alleged breach of the Agreement cannot exceed $50,000 plus accrued
interest. And, while the court refers to that section as a "limitation" throughout this opinion, the court is
expressing no viewpoint as to the characterization of that section.

                                                      9
  Case 4:19-cv-00222-A Document 22 Filed 07/29/19                         Page 10 of 21 PageID 440


cir.       1993) ) . As stated in note 6, supra,                      the court is considering

the Agreement as part of the pleadings because plaintiff refers

to it throughout the amended complaint and it is central to

plaintiff's claims. Section 13(b) clearly bars plaintiff from

recovering more than $50,000 plus accrued interest for

defendant's alleged breach of the Agreement.

           Second, plaintiff argued that the $4,320,000 limitation in

§ 7(b),       rather than the limitation of $50,000 plus accrued

interest in § 13 (b), applies to the alleged breach. Doc. 18 at

10,    ,   25. Section 7(b) only provides, in relevant part, that

defendant had no duty to close unless the parties agreed by the

closing date to an SDA imposing on defendant a duty to reimburse

plaintiff for its share of the project costs up to $4,320,000.

Doc. 16 at App. 007-008,                   § 7. Nothing in that section could be

construed as negating§ 13(b) 's limitation. In support of its

contention, plaintiff argued that the proposed SDA is

enforceable, even though defendant refused to execute it. Doc. 18

at 8-11       ,~   20-28. Whether that is true is irrelevant, because

plaintiff did not bring a claim for breach of the proposed SDA

and is therefore not seeking to enforce it.' The only breach of




          'Even if it did, the allegations would not support such a claim. Plaintiff alleged that"[ defendant]
affirmed that it assented to the terms of the SDA, drafts of which were being exchanged," doc. 14 at 5,
1112, but plaintiff failed to allege what those terms were and how defendant breached them, and the cou1t
wi 11 not assume that the parties agreed to all of the terms required by § 7(b).

                                                     10
  Case 4:19-cv-00222-A Document 22 Filed 07/29/19                      Page 11 of 21 PageID 441


contract claim plaintiff brought is one for breach of the

Agreement, based on its allegation that defendant failed to

execute the SDA, among other agreements. Doc. 14 at 7,                                     , 20.

Plaintiff also makes much ado about the fact that§ 7(c)

contemplates that it would perform site work before the SDA's

execution and that the parties discussed plaintiff's site work at

length. JL.g_,_, id. at 7-8,               , 21; doc. 18 at 9,              , 22 & 10, , 25.

Again, none of that negates the express limitation of $50,000

plus accrued interest in§ 13(b) .'

        For those reasons, the court cannot infer that plaintiff has

a plausible right to relief in excess of $50,000 plus accrued

interest for defendant's alleged breach of the Agreement.

Therefore, the court finds that plaintiff's breach of contract

claim should be dismissed to the extent it seeks as damages more

than $50,000 plus accrued interest. 10




        'Besides, nothing in the Agreement requires plaintiff to perform any site work before the SDA 's
execution; it only says that plaintiff should comply with defendant's development criteria should it
choose to do so. Doc. 16 at App. 009, § 7(c).

         '°Even if§ 13(b) were absent from the Agreement, it is doubtful that the allegations would
support granting plaintiff the damages it seeks. Plaintiff claimed that it incurred at least $2,242,309 in
unspecified "project costs" related to the development and over $4 million in carrying costs. Doc. 14 at 6,
11 16. Both would seem to constitute "any site work, grading or other work [plaintiff! undertakes on the
demised premises, shopping center or on [plaintiffs] adjacent property, and any other action, money
spent or activity [plaintiff] undertakes in anticipation of [defendant] leasing the demised premises" which
plaintiff agreed "is strictly at [its] sole risk and expense." Doc. 16 at App. 023, § 35.

                                                   11
  Case 4:19-cv-00222-A Document 22 Filed 07/29/19                         Page 12 of 21 PageID 442


C.       No Plausible Quantum Meruit Claim Has Been Allegedn

         A plaintiff making a quantum meruit claim must allege:                                        "(1)

valuable services were rendered or materials furnished;                                          (2)   for

the person sought to be charged;                          (3) those services and materials

were accepted by the person sought to be charged, and were used

and enjoyed by him; and (4) the person sought to be charged was

reasonably notified that the plaintiff performing such services

or furnishing such materials was expecting to be paid by the

person sought to be charged." Hill v. Shamoun                                  &   Norman, LLP,          544

S.W.3d 724,          732-33      (Tex. 2018).

         The gist of plaintiff's quantum meruit claim is that

plaintiff performed site work for defendant's anticipated store

and defendant refused to pay for it. Plaintiff alleged, in

summary fashion,             that "[defendant] accepted, used and enjoyed the

services and materials." Doc. 14 at 8, , 26. That statement only

restates an element of the cause of action, and plaintiff failed

to allege any facts that support it.                           In fact,        the amended

complaint suggests the opposite conclusion: that defendant, by

withdrawing from the project and refusing to execute the




         ''Plaintiff brought its quantum meruit, promissory estoppel, and fraud by non-disclosure claims
in the alternative in case the court did not find the SDA to be binding. The court is not addressing that
issue because, as stated, it is irrelevant. But, because the court is partially dismissing plaintiffs breach of
contract claim, the cou1t will consider the merits of its alternative claims.

                                                     12
 Case 4:19-cv-00222-A Document 22 Filed 07/29/19   Page 13 of 21 PageID 443


agreements necessary for it to come to fruition,         did not accept,

use, and enjoy the site work plaintiff performed. Plaintiff

vaguely alleged that the planned store "was part of          [defendant's]

strategic growth plan" until it ultimately decided not to move

forward with the project.       Id. That allegation in no way suggests

that defendant accepted, used,       and enjoyed plaintiff's site work.

     Moreover, the allegations do not suggest that defendant was

reasonably notified that plaintiff expected payment for the site

work. True, plaintiff restated that element in conclusory fashion

in its amended complaint. See id. But,       §   35 of the Agreement

reads:

     [PLAINTIFF] ACKNOWLEDGES THAT UNTIL THE CLOSING ANY
     SITE WORK, GRADING OR OTHER WORK [PLAINTIFF] UNDERTAKES
     ON THE DEMISED PREMISES, SHOPPING CENTER OR ON
     [PLAINTIFF'S] ADJACENT PROPERTY, AND ANY OTHER ACTION,
     MONEY SPENT OR ACTIVITY [PLAINTIFF] UNDERTAKES IN
     ANTICIPATION OF [DEFENDANT] LEASING THE DEMISED
     PREMISES IS STRICTLY AT [PLAINTIFF'S] SOLE RISK AND
     EXPENSE.

Doc. 16 at App.   023,   §   35. Plaintiff, by agreeing to be solely

responsible for any pre-closing site work expenses, signaled to

defendant that it did not expect to be paid for those expenses.

     Thus, the court cannot infer from the allegations that

plaintiff stated a plausible quantum meruit claim and finds that

such claim should be dismissed.




                                     13
 Case 4:19-cv-00222-A Document 22 Filed 07/29/19   Page 14 of 21 PageID 444


D.   No Plausible Promissory Estoppel Claim Has Been Alleged

     A plaintiff making a promissory estoppel claim must allege:

"(l) a promise,    (2) foreseeability of reliance thereon by the

promisor, and (3) substantial reliance by the promisee to his

detriment." English v. Fischer,      660 S.W.2d 521, 524      (Tex. 1983).

"Promissory estoppel is not applicable to a promise covered by a

valid contract between the parties." Richter v. Wagner Oil Co.,

90 S.W.3d 890, 899    (Tex. App.-San Antonio 2002, no pet.).         "To

support a finding of promissory estoppel, the asserted 'promise'

must be sufficiently specific and definite that it would be

reasonable and justified for the promisee to rely upon it as a

commitment to future action." Comiskey v. FH Partners. LLC, 373

S.W.3d 620, 635   (Tex. App.-Houston [14th Dist.]       2012, pet.

denied).   "The 'promise' also must be more than mere speculation

concerning future events, a statement of hope, or an expression

of opinion, expectation, or assumption." Id.

     In support of its promissory estoppel claim, plaintiff

alleged, in summary fashion,     that "[defendant] promised

[plaintiff] that it would reimburse [plaintiff]         for the site work

performed pursuant to the contemplated SDA.." Doc. 14 at 9,          ~   29.

Plaintiff is presumably referring to§ 7(b), in which, as

discussed, the parties agreed that defendant would have no duty

to close if the parties did not agree by the closing date to an


                                    14
 Case 4:19-cv-00222-A Document 22 Filed 07/29/19    Page 15 of 21 PageID 445


SDA that, among other things,     imposed on defendant a duty to

reimburse plaintiff for its share of the project costs.            If that

is what plaintiff is referring to, the existence of a contract

covering the alleged promise bars plaintiff's claim.

     Plaintiff could also be referring to the SDA that defendant

allegedly assented to but never executed.          In that case, as

stated, plaintiff did not specify what terms the proposed SDA

contained, so the court cannot infer that plaintiff might have

relied on one of those terms to its detriment. And,           if the

contemplated SDA is a valid contract as plaintiff alleged,             it too

would bar its claim.

     That leaves plaintiff with the above-quoted allegation as

the only one supporting its claim that defendant made any promise

on which it relied to its detriment. Plaintiff did not specify

what statement of defendant,     if any,   caused plaintiff to believe

that defendant made such a promise. Without knowing what the

statement was,   the court cannot infer that it was anything more

than speculation, hope, opinion, expectation, or assumption, and

that it was specific and definite enough to make plaintiff's

reliance on it reasonable and justified. Moreover, plaintiff's

failure to specify the of fending statement and any circumstances

surrounding it   (such as the time and place in which it was made)

fails to put defendant on notice of the basis of plaintiff's


                                    15
 Case 4:19-cv-00222-A Document 22 Filed 07/29/19   Page 16 of 21 PageID 446


claim so that it can defend itself effectively. See Twombly,             550

U.S. at 555.

     Therefore,    the court cannot infer from the allegations that

plaintiff has a plausible promissory estoppel claim and finds

that such claim should also be dismissed.

E.   No Plausible Fraud By Non-Disclosure Claim Has Been Alleged

     A plaintiff making a claim of fraud by non-disclosure must

allege:

      (1) the defendant failed to disclose facts to the
     plaintiff, (2) the defendant had a duty to disclose
     those facts, (3) the facts were material, (4) the
     defendant knew the plaintiff was ignorant of the facts
     and the plaintiff did not have an equal opportunity to
     discover the facts, (5) the defendant was deliberately
     silent when it had a duty to speak, (6) by failing to
     disclose the facts, the defendant intended to induce
     the plaintiff to take some action or refrain from
     acting, (7) the plaintiff relied on the defendant's
     nondisclosure, and (8) the plaintiff was injured as a
     result of acting without that knowledge.

Horizon Shipbuilding, Inc. v. Blyn II Holding, LLC, 324 S.W.3d

840, 850   (Tex. App.-Houston [14th Dist.]     2010, no pet.).     "In

general, there is no duty to disclose without evidence of a

confidential or fiduciary relationship." Bombardier Aerospace

Corp. v. SPEP Aircraft Holdings, LLC,      572 S.W.3d 213, 220      (Tex.

2019). But,    "[t]here may also be a duty to disclose when the

defendant:    (1) discovered new information that made its earlier

representation untrue or misleading;       (2) made a partial

disclosure that created a false impression; or         (3) voluntarily

                                    16
  Case 4:19-cv-00222-A Document 22 Filed 07/29/19                           Page 17 of 21 PageID 447


disclosed some information,                       creating a duty to disclose the whole

truth." Id.

         Plaintiff failed to allege with particularity that defendant

withheld any material information from it.                                  Plaintiff alleged,           in

conclusory fashion,               that "[defendant]             knew of its plans not to go

forward with opening a store on the Lowe's Tract, but failed to

disclose this fact to [plaintiff]." Doc. 14 at 10, '                                      33. But,

plaintiff also alleged that defendant did disclose that

information. See id. at 6,                    '   14. Plaintiff presumably intended to

argue that defendant learned of that information well before

disclosing it, but the allegations do not support such a

conclusion. Plaintiff did not allege when defendant determined

that it would not proceed with opening the store and,                                      therefore,

                                                                       12
when that disclosure should have occurred.                                   It did allege, on

information and belief, that before Ellison took office as CEO on

July 2, 2018,          some unidentified party developed and communicated

among defendant's officers Ellison's vision to close under-

developing stores and re-evaluate store growth.                                  Id. at 9,        '32.

Nothing in the complaint suggests that the allegation has any




         "The court is not crediting plaintiffs still-vague allegation in its brief suppo11ing its response
that "sometime in July of2019, [defendant] knew that it did not plan on going forward with opening a
store on the Lowe's Tract," doc. 18 at 15, 1142, because that allegation appears nowhere in its amended
complaint.

                                                     17
 Case 4:19-cv-00222-A Document 22 Filed 07/29/19   Page 18 of 21 PageID 448


relevance to the current dispute. Plaintiff did not, for example,

allege that Ellison's vision included not opening the store at

issue. Moreover, plaintiff failed to allege any of the facts that

led it to that belief. Plaintiff also vaguely alleged, again on

information and belief, that someone •quickly identified" the new

store as one to cut. Id.     "Quickly" does not indicate when that

identification was made, nor did plaintiff allege who made it.

And, as above, plaintiff failed to allege any of its reasons for

holding that belief. Because of the vagueness of the allegations,

the court cannot infer that defendant withheld its plans for any

length of time such that defendant should have spoken of those

plans earlier than it did.

     In addition, plaintiff failed to allege facts suggesting

that defendant had any duty to disclose that information.

Plaintiff did not allege facts suggesting that any sort of

confidential or fiduciary relationship existed between the

parties that would give rise to such a duty. Plaintiff contended

that such a duty existed because defendant •continued to make

partial disclosures concerning performing under the Agreement.•

Id. at 10, , 33. Assuming without deciding that such a theory is

cognizable under Texas law, plaintiff failed to allege facts in

support of its contention. Plaintiff made only vague allegations




                                    18
 Case 4:19-cv-00222-A Document 22 Filed 07/29/19   Page 19 of 21 PageID 449


about unspecified conversations between the parties. See, e.g.,

id. at 5,     ~    12. Plaintiff did not allege what those partial

disclosures were, when and where they were made, and who spoke on

defendant's behalf. As a result, the court cannot infer that

those "partial disclosures" gave rise to any duty to disclose.

Thus, the court cannot infer that, assuming defendant failed to

disclose material information, that it had any duty to disclose

it to begin with.

     For those reasons, the court cannot infer from the

allegations that plaintiff stated a plausible fraud by non-

disclosure claim and finds that such claim should also be

dismissed.

                                * * * * * * *
     In the last paragraph of the brief supporting plaintiff's

response to the motion to dismiss, plaintiff requested that the

court authorize it to file yet another amended complaint. Doc. 18

at 16,   ~   45.

     Local Civil Rule LR 5.l(c) requires that any document

containing more than one pleading, motion, or other paper

"clearly identify each pleading, motion, or other paper in its

title." Local Civil Rule 15.l(a) further provides:

     When a party files a motion for leave to file an
     amended pleading .     , the party must attach a copy
     of the proposed amended pleading as an exhibit to the


                                      19
 Case 4:19-cv-00222-A Document 22 Filed 07/29/19   Page 20 of 21 PageID 450


     motion. The party must also submit with the motion an
     original and a judge's copy of the proposed pleading.

     Plaintiff's request does not comply with any of these

requirements. The brief does not identify any motion for leave to

amend in its title. Nor did plaintiff attach a copy of its

proposed amended complaint as an exhibit, and plaintiff did not

submit an original or judge's copy of a proposed amended

complaint.

     Because of plaintiff's noncompliance, the court does not

consider that plaintiff actually made a motion for leave to

amend. Moreover, even if the court were to interpret what it said

as a motion for leave, the court could not evaluate the merit of

such a motion without any knowledge of what another amended

complaint might say. In any event, plaintiff has had more than a

fair opportunity to plead its best case. Therefore, the court is

not granting plaintiff leave to replead again.

                                   IV.

                                  Order

     The court ORDERS that the motion be, and is hereby, granted;

that plaintiff's breach of contract claim be, and is hereby,

dismissed with prejudice to the extent plaintiff seeks as damages

more than $50,000 plus accrued interest; and that plaintiff's




                                    20
Case 4:19-cv-00222-A Document 22 Filed 07/29/19   Page 21 of 21 PageID 451


quantum meruit, promissory estoppel, and fraud by non-disclosure

claims be, and are hereby, dismissed with prejudice.

     SIGNED July 29,   2019.




                                   21
